In my opinion, Sec. 2 of Chap. 7839, Acts of 1919, is not merely directory, but mandatory, and that when so construed it is a valid enactment as against the objection that it is a legislative attempt to control judicial discretion, in so far as the mandatory entry of a deficiency decree against the maker of a mortgage note is concerned. Whether it is in conflict with Sec. 3, Declaration of Rights, or is amendable to any other constitutional objection, when applied either to the maker or to those secondarily liable on the note, is not presented and therefore not considered.
In other respects I concur in the foregoing opinion by Mr. Justice BUFORD:
In Webber v. Blanc, 39 Fla. 224, 22 So. R. 655, this court held that in the absence of a Statute, or Rule of Court, made "in compliance with law," no decree in chancery for a deficiency after a sale of the mortgaged property could be entered in a court of equity, unless the debt, without the mortgage, is such that a court of chancery would have *Page 102 
jurisdiction of it and could render a decree for it. See also 42 C. J. 290.
In 1873, Equity Rule 89 was adopted vesting in the circuit courts discretionary authority to enter deficiency decrees in mortgage foreclosures. The power to adopt that rule was derived from existing statutory authority so to do. Without such statutory authority the rule would not have been authorized since under the original equity practice, unaffected by statute, a mortgage foreclosure was a proceeding in rem, orquasi in rem, and the court had no power to render a personal judgment against the mortgagor for a deficiency, the mortgagor in cases where a deficiency occurred being left to a separate action at law. Frank v. Davis, 31 N.E. R. 1100; 17 L. R. A. 306. See also Etter v. State Bank, 76 Fla. 203, 79 So. R. 724, 725. Prior to the Act of 1919 there was no specific statute in this State expressly vesting in a court of chancery to enter deficiency decrees in mortgage foreclosures. Etter v. State Bank, supra. But when the power to adopt Chancery Rule No. 89 was questioned in Snell v. Richardson, 67 Fla. 386, 65 So. R. 592, this court rested the authority for the adoption of the rule squarely upon statutory authority existing at the time of the adoption of the rule, thus acknowledging at least tacitly that the power to adopt the rule and to proceed under it did not inhere in a court of equity but rested upon statutory authorization. After discussing Chap. 1938, Acts of 1873, and other existing statutes, this court, in the case last named, said: "Under the power thus conferred, this court * * * adopted Rule 89. * * * It may well be true that even under the statute as it now stands (as of the year 1914), Sec. 1740 of the General Statutes, this court would have the power to adopt Equity Rule 89, but whether so or not there can be no question that it had such power in 1873 under the statute as it then stood when *Page 103 
such rule was adopted." Pursuant to authority of Equity Rule 89, it became the practice to thereafter render deficiency decrees in proper cases, although under that rule the right of the mortgagee to such a decree was not absolute or unqualified, but such a decree was rendered only when, in the sound judicial discretion of the chancellor, it was justified by the facts or circumstances of the case.
If the power or discretion to enter such decrees is an inherent power of a court of equity, there is no necessity for the court to again "confer" the power upon itself by rule. Courts need no statutory authority to exercise inherent judicial discretion or power. Besides, this court has already said in effect that the power to adopt Equity Rule 89 is derived from existing statutory authority. Snell v. Richardson,supra. So the ultimate source of the power is found, not in an inherent attribute of the court, but in the statutes authorizing the adoption of the rule.
Although Realty Mortgage Co. v. Moore, 80 Fla. 2, 85 So. R. 155, confirming an order refusing to enter a deficiency decree, was decided in 1920, the bill of complaint was filed prior to the enactment of Chap. 7839, Acts of 1919. The final decretal order in the case last named, in which the chancellor declined to enter a deficiency decree, was rendered May 8, 1919. Chap. 7839, supra, became a law and effective on June 7, 1919. While this statute extended the classes of cases in which deficiency decrees might be entered to the foreclosure of other liens as well as mortgage liens and to obligors other than the primary debtor, in my opinion it was plainly the legislative intent to go further, and not only to authorize courts of equity to enter such decrees in their discretion, but to require the entry of such decrees in cases where it has been judicially determined, according to the rule prescribed in the statute, that a deficiency existed. Otherwise, why did the Legislature use the word *Page 104 
"shall" in the statute, the ordinary use of which is well known to import a mandatory command, instead of the word "may" as used in Equity Rule 89 since 1873 and which had long since been construed as permissive, of which construction the Legislature presumably had knowledge when it passed Chap. 7839,supra.
Rules, such as Equity Rule 89, adopted pursuant to statutory authority have the same force and effect as a statute, and similar rules of construction apply. It is a rule of statutory construction that where an amendment is enacted, it must be assumed that a change in the existing law to the extent indicated by the nature of the amendment was intended unless a contrary intent appears from all of the enactments on the subject, and courts should give appropriate effect to the amendment. Atlantic Coast Line R. R. v. Amos, 115 So. R. 315.
Although, as was held in Snell v. Richardson and Etter v. State Bank, supra, under Equity Rule 89 the entry of a deficiency decree rested in the sound judicial discretion of the court, that discretion is exercised pursuant to the statute which conferred it, and not otherwise. Since the authority to enter deficiency decrees arises initially from a statutory enactment, and is not the exercise of a judicial discretion inherent in the court, the same authority, namely, the legislature, which vested the power in the courts, can further regulate the authority by changing it from a permissive authority to a mandatory authority, or by altogether abrogating the authority.
For the reasons stated, it appears to me that Sec. 2 of Chap. 7839, supra, is not an attempt to control the exercise of inherent judicial discretion, not only because no discretion in the respect under consideration existed independently of statutory authority, but because the statute in question merely prescribes a rule of remedial law, and *Page 105 
is binding upon the courts as such. It is a rule of remedial law of the same general character, and sustainable upon the same principles, as that requiring the entry of judgment against the sureties upon a forthcoming bond in replevin, attachment, garnishment, or in distress proceedings, when the plaintiff prevails, thereby eliminating the necessity for proceeding against such sureties by a separate action, Secs. 3493, 3565, Rev. Gen. State. 1920; or that providing that common law courts shall charge the jury at the conclusion of the evidence and before the argument of counsel, Chap. 9364, Acts of 1923, all of which statutes have been held valid as mandatory enactments. In those instances first mentioned the court exercises a judicial discretion, in coordination with the function of the jury, in the determination of whether or not plaintiff is entitled to judgment in the first place, a discretion of the same quality (but exercised of course under essentially different rules of procedure) as that exercised by the chancellor in determining the equities and liabilities between the parties in a mortgage foreclosure, and whether or not a deficiency exists. But when the existence of a deficiency is judicially determined according to the rule prescribed by the statute, then the statute requires that a decree for the deficiency be entered in that action, just as in the other instances pointed out the court is required to enter judgment against the sureties in that action, thereby obviating the necessity, which would otherwise exist under general rules, of bringing another action against the sureties. Having determined that the plaintiff is entitled to judgment in those instances, or in mortgage foreclosure that a deficiency exists, according to the rule of liability prescribed by the statute, no further discretion remains with the court as to whether a judgment shall be entered for it in that action. The substance and effect of the statute is that when it has been *Page 106 
judicially determined according to the rule of liability therein prescribed that a deficiency exists, judgment shall be entered for it in the foreclosure, purely a rule of procedure.
The fact that the statutes just above referred to relate to common law courts does not distinguish them in principle from the statute under consideration. That judicial discretion which inheres in common law courts can no more be regulated by legislative action than that inhering in courts of equity.
In principle the statute under consideration is analogous to those which define the scope and effect of answers in chancery and abolish cross bills, or those defining what shall be put in issue by a plea of not guilty, since all prescribe procedural rules of remedial law, that is, the course of procedure by which substantive rights are enforced or the forms by which justice shall be administered. The statute does not constitute an attempt to regulate courts in those matters pertaining to or necessary in the internal operation of courts in the discharge of their duties and the dispatch of matters before them. As to the latter the courts themselves are paramount.
In State ex rel. Ross v. Call, 39 Fla. 504, 22 S. R. 748, 'decided in 1897, and at the same term as Webber v. Blanc,supra, it was said that although in a general sense every court of record has inherent power to adopt rules of general practice, yet it is equally true that in all matters not purely of a judicial nature, or forbidden by constitutional limitation, the Legislature has power to prescribe general rules of procedure and pleading, binding upon parties and the courts. Further, that the Legislature has power to divest the common law rights of circuit courts to prescribe such rules of practice as are simply convenient or beneficial, but not necessary, to the courts in the exercise of their *Page 107 
rightful jurisdiction. And we think the Legislature has done so in this State. Speaking further in that case, the court said: "It was contemplated by the constitution that the Legislature would regulate the practice of courts of justice, and it was, therefore, provided by Sec. 20 of Art. III, Constitution of 1885, among other things, that 'the Legislature shall not pass special or local laws in any of the following enumerated cases, that is to say, * * * regulating the practice of courts of justice, except municipal courts;' and by Sec. 21 it was provided that in all such cases 'all laws shall be general and of uniform operation throughout the state'." In Blanchard v. Raines, 20 Fla. 467, it was also said: "The form of administering justice and powers of the courts are subjects of legislative control." That statement is of course to be qualified by the requ rements of constitutional limitations and the legitimate inherent powers of the courts. To the same effect see Keen v. State, 89 Fla. 113, 103 So. R. 399. This rule applies to courts of equity. The Legislature may prescribe the procedure by which the jurisdiction of courts of equity is to be exercised unless the regulations adopted substantially impair a constitutional or inherent power of the court, or practically defeat its exercise. Cary v. Mine, etc., Sup. Ct. R., 129 Pac. R. 230; 12 C. J. 826. See also Brown v. Kalamazoo Circuit Judge, 42 N.W. R. 827, 5 L. R. A. 226. As already stated, courts of equity possess no inherent power in respect to deficiency decrees in mortgage foreclosures.
It is conceded that the Legislature may mandatorily prescribe or regulate generally the procedure for the foreclosure of mortgages. What is there to distinguish from the general rule that part of the procedure relating to the entry of judgment in that action for a deficiency judicially determined to exist. The purpose of the statute is to relieve litigants of the expense and vexation of two suits, one in *Page 108 
equity and the other at law, which would have been the necessary course under the original chancery practice independent of statute, and enable them to obtain complete relief in one suit, the rendition of a personal judgment for a deficiency having been originally an exception to the general rule that having obtained jurisdiction equity will retain it and render full relief, both legal and equitable, between the parties in respect to the transaction or subject matter involved. Frank v. Davis, supra; Lynch v. Metropolitan etc., R. Co., 129 N.Y. S. 274; McGean v. Metropolitan etc., R. Co., 133 N Y S. 9.
Of course, the courts themselves are the paramount authority in the making of rules regulating the internal operation of the courts, the manner in which courts shall proceed in the dispatch of their own business, and in short all matters necessary to the courts in the exercise of their lawful jurisdiction. This class of rules embraces those relating to oral arguments, the number and style of transcripts, briefs, and the like, that is, all things necessary to the court in the performance of its judicial duties, as distinguished from rules relating to substantive rights or remedial law. See Bryan v. State, 114 So. R. 773; Spafford v. Brevard County (on re-hearing), 110 So. R. 451.
To me there is a clear distinction between the situation here presented and that which arose in People v. Nussbaum, 66 N.Y. S. R. 129, in which the statute undertook to mandatorily require the issuance of a writ of mandamus on application of the attorney general, without reference to the showing made. That statute attempts to control the court's discretion in deciding a question of substantive law, namely, whether or not the relator had made a case entitling him to the writ. Clearly that can not be done. But here the question is one of remedial law, and does not regulate or restrain the manner in which the court shall exercise its *Page 109 
judicial discretion upon the substantive question involved. The statute does not attempt to fetter or impair the judicial discretion in determining whether a deficiency exists, or whether his substantive rights entitle complainant to a judgment therefor, but merely provides that when the proceeds of the sale shall be insufficient to pay the debt and costs, — a matter to be judicially determined without restraint, — then in the event it shall be so determined that such a deficiency does exist, the court "shall" enter judgment for it in that proceeding and not relegate the complainant to an additional action at law to recover it.
Since the reversal here rests upon the theory that Chap. 7839 is permissive or directory only, and since I do not agree to that construction of the statute, I dissent.
BROWN, J., concurs.